Exhibit 32.2 STATEMENT Pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. ss. 1350, the undersigned officer of Manpower Inc. (the “Company”), hereby certifies that to his knowledge: the Company’s Quarterly Report on Form 10-Q for thequarter endedSeptember 30, 2009fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. MANPOWER INC. Dated: October 29, 2009 /s/ Michael J. Van Handel Michael J. Van Handel Executive Vice President, Chief Financial Officer This certification accompanies thisQuarterlyReport on Form 10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of the Securities Exchange Act of 1934.
